UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1255


WEN LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 13, 2013                 Decided:   August 30, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zhiyuan Qian, LAW OFFICES OF GERALD KARIKARI, P.C., New York,
New York, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Jennifer J. Keeney, Imran R. Zaidi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wen Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration        Appeals    (“Board”)     dismissing       her     appeal       from   the

immigration        judge’s     denial       of     her    requests          for    asylum,

withholding        of   removal,     and    protection       under    the     Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

            A      determination     regarding       eligibility       for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed      de    novo,     “affording         appropriate     deference         to    the

[Board]’s     interpretation         of    the    [Immigration        and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board     only     if   “the    evidence       .   .   .     presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision      that    an    alien       is    not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                    Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that     substantial     evidence       supports        the       adverse     credibility

finding.        We    further     conclude       that    Lin       failed      to   present

sufficient       independent           evidence         of        past        persecution,

notwithstanding        the      adverse      credibility           determination,        as

discussed in Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir.

2004).     We therefore uphold the denial of Lin’s requests for

asylum and withholding of removal.                See id. at 367 (“Because the

burden of proof for withholding of removal is higher than for

asylum — even though the facts that must be proved are the same

—   an   applicant     who   is    ineligible      for       asylum      is   necessarily

ineligible      for     withholding         of    removal          under      [8    U.S.C.]

§ 1231(b)(3).”).

            Additionally, Lin challenges the denial of her request

for protection under the Convention Against Torture.                           To qualify

for such protection, a petitioner bears the burden of proof of

showing “it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.”                                  8

C.F.R.    § 1208.16(c)(2)         (2013).        Based       on   our    review     of   the

record,    we    conclude       that   substantial           evidence       supports     the

                                            3
denial of relief.          See Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007) (setting forth standard of review).

           Accordingly,      we   deny       the   petition     for     review.      We

dispense   with     oral    argument     because         the    facts     and     legal

contentions   are   adequately     presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         4